DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments regarding restriction of claim 10 are persuasive. Therefore, claim 10 has been rejoined and discussed in the rejection below. 

Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 21 requires a non-plasticized insert. This feature was not elected in the restriction requirement of April 9, 2021 (see response filed June 4, 2021). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Please note that claims 2, 11 and 21-24 are withdrawn for being directed to nonelected inventions or species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12, 13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0243796 Mannheim Astete.
Regarding claim 1, Mannheim Astete teaches a laminated glazing (paragraph 0001), comprising:
at least two glass layers 5, an outer glass layer and an inner glass layer (paragraph 0028), each of them having two oppositely disposed major faces (figure 9);
at least one plastic interlayer 4 disposed between the outer and inner glass layers (paragraph 0028); and
at least one obscuration 8 and 3 together (paragraph 0034) comprised of an opaque thin plastic sheet (paragraph 0087, where the obscuration is the combination of obscuration layer 8 applied to performance layer 3, shown adjacent in figure 9) inserted into the glazing (paragraph 0087, where the performance layer 3 with obscuration layer 8 printed thereon is inserted into the laminate).
Regarding claim 8, Mannheim Astete teaches that the major face of each one obscuration of said at least one obscuration is in contact with one glass layer of said at least two glass layers (figure 9, where two additional obscuration layers are present adjacent to the glass layers).
Regarding claim 12, Mannheim Astete teaches that the laminated glazing is a vehicle glazing (paragraph 0001), and said at least one obscuration serves to obscure from view the laminate components from view from the interior of the vehicle (equipment is obscured, paragraph 0072).

Regarding claim 15, Mannheim Astete teaches a variable light transmittance layer (paragraph 0037, shade band fade-out).
Regarding claim 17, Mannheim Astete teaches a vehicle comprising the laminated glazing of claim 1 (paragraph 0001).
Regarding claim 18, Mannheim Astete teaches that said opaque thin plastic sheet is a black opaque thin plastic sheet (black printing, paragraph 0034).
Regarding claim 19, Mannheim Astete teaches that said at least one obscuration comprises a camera obscuration (paragraph 0048).
Regarding claim 20, Mannheim Astete teaches that the camera obscuration comprises at least one opening 30 (paragraph 0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0243796 Mannheim Astete as applied to claim 1 above, and further in view of US 2005/0153106 Lansberry.
Regarding claim 3, Mannheim Astete teaches the laminated glazing, but does not teach that the obscuration comprises partially plasticized PVB. One reading Mannheim Astete as a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the functional layer of Mannheim Astete with the functional adhesive layer of Lansberry because this PVB material has energy absorbing properties and surface chemistry that provides adequate adhesion to both glass and polymeric films. (paragraph 0020).
Regarding claims 4 and 14, Mannheim Astete teaches the laminated glazing, but does not teach that the obscuration comprises stretched plastic or PET. One reading Mannheim Astete as a whole would appreciate that Mannheim Astete is not particularly concerned with the material of the interlayer, only with the construction of the glazing. Lansberry teaches a laminated glass panel where the multi-layered interlayer material includes polymeric support films comprising biaxially stretched PET (paragraph 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the interlayer of Mannheim Astete with the interlayer of Lansberry because this stretched PET has improved strength and heat stability (paragraph 0023).
Regarding claim 5, Mannheim Astete teaches the laminated glazing, but does not teach the thicknesses of the obscuration or the interlayer. One reading Mannheim Astete as a whole would appreciate that Mannheim Astete is not particularly concerned with the thicknesses of the obscuration, performance film or interlayer, and that such a determination would be within the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the thicknesses of Lansberry in the product of Mannheim Astete because these thicknesses maintain both integrity and transparency (paragraph 0022), while also allowing for texture for de-airing that melts into a smooth finish (paragraph 0053).
Regarding claims 6 and 7, Mannheim Astete teaches the laminated glazing, but does not teach the thickness of the obscuration. One reading Mannheim Astete as a whole would appreciate that Mannheim Astete is not particularly concerned with the thicknesses of the obscuration, performance film or interlayer, and that such a determination would be within the purview of one of ordinary skill in the art. Lansberry teaches a laminated glass panel where the multi-layered interlayer material includes one PVB performance film material that is 100-2500 microns thick (paragraph 0053). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the PVB thickness of Lansberry in the product of Mannheim Astete because this thickness allows for texture for de-airing that melts into a smooth finish (paragraph 0053).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0243796 Mannheim Astete as applied to claim 1 above, and further in view of US 2016/0354996 Alder et al.
Regarding claim 9, Mannheim Astete teaches the laminated glazing, but does not teach processing the glass sheets. Alder teaches a safety glass product where a glass layer is cold bent and adhered to the interlayer (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cold-bent processing of Alder in the product of Mannheim Astete because this provides a protective barrier from particles dislodging (abstract). 
Regarding claim 10, Mannheim Astete teaches the laminated glazing, but does not teach processing the glass sheets. Alder teaches a safety glass product where a glass layer is chemically tempered and adhered to the interlayer (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the chemical processing of Alder in the product of Mannheim Astete because this provides a protective barrier from particles dislodging (abstract). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0243796 Mannheim Astete as applied to claim 1 above, and further in view of US 2006/0210776 Lu et al.
Regarding claim 16, Mannheim Astete teaches the laminated glazing, but does not teach a wedge interlayer. Lu teaches a laminated glazing including a wedge-shaped interlayer (paragraph 0007). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the wedge-shaped interlayer of Lu in the product of Mannheim Astete because this provides for an improved head-up display (paragraph 0007). 

Response to Arguments
Applicant's arguments filed October 28, 2021, have been fully considered but they are not persuasive.
Applicant argues that Masaki does not teach claim 1 such that lack of unity has been established. However, while Examiner does not agree that Masaki does not teach the claim, please note that claim 1 has also been taught by Mannheim Astete above. Therefore, even if Applicant does not believe that Masaki teaches the claim, Mannheim Astete is sufficient to establish lack of unity. 
Applicant argues that Mannheim Astete does not teach an obscuration inserted into the glazing because Mannheim Astete’s electronic elements would not be obscured from view. However, Applicant does not explain why this would be. Applicant has not shown why Mannheim Astete’s electronic elements would not be covered by the obscuration layer. Applicant has further not shown why this element, even if true, would suggest that the obscuration is not inserted into the glazing. 

Applicant argues that a chemically tempered and cold bent glass is not compatible with frit-based obscuration because it interferes with the chemical tempering. However, this is a method argument, where the frit is applied before chemical tempering. This is not relevant to the process claims under examination. Furthermore, please note that Lansberry is used to teach chemical tempering and cold bending, not insertion of the obscuration layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781